       Case: 3:15-cr-00038-jdp Document #: 267 Filed: 09/25/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA

              v.                                            Case No. 15-CR-38

SALLY IRIRI,

                       Defendant,

BANK OF AMERICA,

                       Garnishee Defendant.


           APPLICATION FOR WRIT OF CONTINUING GARNISHMENT


       The United States of America, plaintiff, makes application to the Clerk of the

United States District Court, in accordance with 28 U.S.C. § 3205(b)(1), to issue a Writ of

Garnishment upon the judgment entered against defendant, Sally Iriri, Social Security

number ***-**-, whose last known address is: Waseca, Minnesota, within the Western

District of Wisconsin, in the above-cited action in the amount of $2,238,566.30, plus a

special assessment of $100.00. This debt is for recovery of restitution. Judgment was

imposed on November 20, 2015, in case number 15-CR-38.

       As of September 24, 2019, the total balance due is $2,238,241.30. Not less than 30

days has elapsed since demand on the debtor for payment of the debt was made and

the judgment debtor has not paid the amount due.
       Case: 3:15-cr-00038-jdp Document #: 267 Filed: 09/25/19 Page 2 of 2




      The Garnishee, and its successors or assigns, is believed to owe or will owe

money or property to the judgment debtor, or is in possession of property of the debtor,

and said property is a nonexempt interest of the debtor.

      The name and address of the Garnishee or their authorized agent is:

             Bank of America
             Attn: Legal Order Processing
             800 Samoset Drive
             Newark, DE 19713

      Dated this 25th day of September 2019.

                                        Respectfully submitted,

                                        SCOTT C. BLADER
                                        United States Attorney

                                        By: \s\

                                        HEIDI L. LUEHRING
                                        Assistant United States Attorney
                                        222 W. Washington Avenue, 700
                                        Madison, Wisconsin 53703
                                        (608) 264-5158
